USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1369                         CARMEN I. PEREZ,                      Plaintiff, Appellant,                                v.            COMMISSIONER OF HEALTH AND HUMAN SERVICES,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                     Melba N. Rivera Camacho and Melba N. Rivera Camacho & Assocs.on brief for appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,Assistant United States Attorney, and Donna McCarthy, AssistantRegional Counsel, on brief for appellee. DECEMBER 29, 1998                                                                                                      Per Curiam.  Claimant Carmen Perez appeals from a district    court judgment affirming a decision of the Commissioner of    Social Security that denied her claim for disability benefits.     Having reviewed the record in full, we find that substantial    evidence supports the Commissioner's ruling and that claimant's    challenges thereto are otherwise unavailing.  For example, we    think that the administrative law judge (ALJ) conducted a    proper inquiry into claimant's subjective complaints of pain,    with all relevant factors considered.  That a superseded Social    Security Ruling was cited is without significance under the    circumstances.  And the absence of muscle atrophy was properly    mentioned as one pertinent factor in this regard.  We further    find that the ALJ was warranted in concluding that the report    of claimant's treating psychiatrist was inconsistent with other    substantial evidence, and that the "RFC" assessments were based    on all relevant information.  For these reasons and the others    set forth by the magistrate judge and the district court judge,    the judgment is affirmed.        Affirmed.